Citation Nr: 0507238	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In June 2003, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Review of the record shows that the veteran was treated at 
the San Diego and Dallas VA facilities.  Only San Diego VA 
medical records are associated with the claims file.  
Additionally, in a June 2003 hearing, the veteran stated that 
he had seen a VA physician one week prior to the hearing for 
his psychological disorder and was prescribed new medication.  
As the veteran indicated that he has been recently treated 
and the file does not contain any medical records from the 
Dallas VA facility, these records should be obtained on 
remand.  The veteran should also be scheduled for a VA 
examination in order to obtain an appropriate opinion, as set 
forth below.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
the veteran's medical records for a 
psychiatric disorder from the Dallas and San 
Diego VA treatment facilities, dated from 
2000 to the present.  All efforts to obtain 
VA records should be fully documented, and 
the VA facilities must provide a negative 
response if records are not available.

2.  After associating with the claims file 
all available records received pursuant to 
the above-requested development, schedule the 
veteran for a VA examination by a 
psychiatrist.  

The claims file must be made available to the 
doctor, and the doctor should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests should be 
accomplished.

The doctor should provide an opinion as to 
the diagnosis, date of onset, and etiology of 
any current psychiatric disorder found to be 
present.  Is it at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any current psychiatric 
disorder had its onset during active service 
(from January 1986 to January 1990) or is 
related to any in-service disease or injury?

If it is determined that a psychiatric 
disorder had its onset prior to the veteran's 
service, was it aggravated during service?  
(Temporary or intermittent flare-ups of a 
pre-service condition, without evidence of 
worsening of the underlying aggravation in 
service).  If a psychiatric disorder did 
worsen during service, was any such worsening 
due to the natural progression of the 
condition?  A detailed rationale for any 
opinion expressed should be provided.

3.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  
Notification must be associated with the 
claims file.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


